              Case 1:21-cv-02362-DLB Document 1 Filed 09/16/21 Page 1 of 7



 1   SANDERS LAW GROUP
     Craig B. Sanders, Esq.
 2   100 Garden City Plaza, Suite 500
     Garden City, NY 11530
 3   Tel: (516) 203-7600
     Email: csanders@sanderslaw.group
 4   File No.: 122977
     Attorneys for Plaintiff
 5
                                UNITED STATES DISTRICT COURT
 6                                 DISTRICT OF MARYLAND
 7
           Steven Hirsch,
 8         280 E. 10th Street, Apt. 29
           Manhattan, New York 10009                     Case No:
 9
                                 Plaintiff,              COMPLAINT
10
                         v.                              DEMAND FOR JURY TRIAL
11

12         Sinclair Broadcast Group, Inc.,
           10706 Beaver Dam Road
13         Cockeysville, Maryland 21030
14
                                Defendant.
15

16            Plaintiff Steven Hirsch (“Plaintiff”), by and through its undersigned counsel, for its

17   Complaint against defendant Sinclair Broadcast Group, Inc. (“Defendant”) states and alleges as

18   follows:

19                                            INTRODUCTION

20            1.     This action seeks to recover damages for copyright infringement.

21            2.     Plaintiff herein creates photographic images and owns the rights to these

22   photographs which Plaintiff licenses for various uses including online and print publications.

23            3.     Defendant owns and operates a website known as cbs12.com (“Website 1”).

24            4.     Defendant also owns and operates a website known as azteca48.com (“Website

25   2”)

26            5.     Defendant, without permission or authorization from Plaintiff actively copied,

27   stored, and/or displayed Plaintiff's Photograph on Website 1 and Website 2 (collectively

28

                                                    1
            Case 1:21-cv-02362-DLB Document 1 Filed 09/16/21 Page 2 of 7



 1
     “Websites” and engaged in this misconduct knowingly and in violation of the United States
 2
     copyright laws.
 3
                                                PARTIES
 4
            6.      Plaintiff Steven Hirsch is an individual who is a citizen of the State of New York
 5
     and maintains a principal place of business at 280 E. 10th Street, Manhattan in New York City,
 6
     New York.
 7
            7.      Upon information and belief, Defendant Sinclair Broadcast Group, Inc., is a
 8
     Maryland Corporation with a principal place of business at 10706 Beaver Dam Road,
 9
     Cockeysville in Baltimore County, Maryland and is liable and responsible to Plaintiff based on
10
     the facts herein alleged.
11
                                    JURISDICTION AND VENUE
12
            8.      This Court has subject matter jurisdiction over the federal copyright
13
     infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
14
            9.      This Court has personal jurisdiction over Sinclair Broadcast Group, Inc. because
15
     it maintains its principal place of business in Maryland.
16
            10.     Venue is proper under 28 U.S.C. §1391(a)(2) because Sinclair Broadcast Group,
17
     Inc. does business in this Judicial District and/or because a substantial part of the events or
18
     omissions giving rise to the claim occurred in this Judicial District.
19
                                 FACTS COMMON TO ALL CLAIMS
20
            11.     Plaintiff is a professional photographer by trade who is the legal and rightful
21
     owners of photographs which it licenses to online and print publications.
22
            12.     Plaintiff has invested significant time and money in building Plaintiff's
23
     photograph portfolio.
24
            13.     Plaintiff has obtained active and valid copyright registrations from the United
25
     States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while many
26
     others are the subject of pending copyright applications.
27
            14.     Plaintiff's photographs are original, creative works in which Plaintiff owns
28

                                                     2
            Case 1:21-cv-02362-DLB Document 1 Filed 09/16/21 Page 3 of 7



 1
     protectable copyright interests.
 2
            15.     Upon information and belief, Sinclair Broadcast Group, Inc. is the registered
 3
     owner of the Websites and is responsible for its content.
 4
            16.     Upon information and belief, Sinclair Broadcast Group, Inc. is the operator of
 5
     the Websites and is responsible for its content.
 6
            17.     The Websites are popular and lucrative commercial enterprises.
 7
            18.     The Website are monetized in that they contain paid advertisements and, on
 8
     information and belief, Defendant profits from these activities.
 9
            19.     On June 8, 2017, Plaintiff Steven Hirsch authored a photograph of Cameron
10
     McDermott (the “Photograph”). A copy of the Photograph is attached hereto collectively as
11
     Exhibit 1.
12
            20.     Plaintiff applied to the USCO to register the Photograph on or about June 22,
13
     2017 under Application No. 1-4865742791.
14
            21.     The Photograph was registered by USCO on June 22, 2017 under Registration
15
     No. VA 2-056-108.
16
            22.     On February 4, 2021, Plaintiff observed the Photograph on Website 1 in a story
17
     dated February 21, 2018. A copy of the screengrab of Website 1 including the Photograph is
18
     attached hereto collectively as Exhibit 2.
19
            23.     The     Photograph      was     displayed    on     Website    1    at   URL:
20
     https://cbs12.com/news/local/gallery/serial-rapist-linked-to-treasure-coast#photo-4.
21
            24.     The Photograph was stored on Website 1 at URL: https://3gz8cg829c.execute-
22
     api.us-west-2.amazonaws.com/prod/image-renderer/original/full/472/center/80/4fa12b23-
23
     3df3-466a-bd1d-61ffe81319be-CameronMcDermott3.jpg.
24
            25.     On February 4, 2021, Plaintiff further observed the Photograph on Website 2 in
25
     a story dated February 21, 2018. A copy of the screengrab of Website 2 including the
26
     Photograph is attached hereto collectively as Exhibit 2.
27
            26.     The     Photograph      was     displayed    on     Website    2    at   URL:
28

                                                        3
            Case 1:21-cv-02362-DLB Document 1 Filed 09/16/21 Page 4 of 7



 1
     https://azteca48.com/news/local/menor-de-edad-pudo-haber-estado-muerta-por-dos-dias-
 2
     declaro-medico-forense.
 3
            27.     The Photograph was stored on Website 2 at URL:                        https://static-
 4
     16.sinclairstoryline.com/resources/media/3a9aa6d3-e2d1-4a92-92e5-b225c30cc219-
 5
     medium36x25_CameronMcDermott3.jpg?1519249844526.
 6
            28.     Without permission or authorization from Plaintiff, Defendant volitionally
 7
     selected, copied, stored and displayed Plaintiff’s copyright protected Photograph as is set forth
 8
     in Exhibit “1” on the Websites.
 9
            29.     Upon information and belief, the Photograph was copied, stored and displayed
10
     without license or permission, thereby infringing on Plaintiff's copyrights (hereinafter
11
     singularly the “Infringement” and collectively the “Infringements”).
12
            30.     Each Infringement includes a URL (“Uniform Resource Locator”) for a fixed
13
     tangible medium of expression that was sufficiently permanent or stable to permit it to be
14
     communicated for a period of more than a transitory duration and therefore constitutes a specific
15
     infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1160
16
     (9th Cir. 2007).
17
            31.     Each Infringement is an exact copy of the entirety of Plaintiff's original image
18
     that was directly copied and stored by Defendant on the Websites.
19
            32.     Upon information and belief, Defendant takes an active and pervasive role in the
20
     content posted on its Websites, including, but not limited to copying, posting, selecting,
21
     commenting on and/or displaying images including but not limited to Plaintiff's Photograph.
22
            33.     Upon information and belief, Defendant directly contributes to the content
23
     posted on Website 1 by, inter alia, directly employing reporters, authors and editors as its
24
     agents, including but not limited to Gary Detman in which Website 1 lists him as a Digital
25
     Content Producer. In addition, upon information and belief, Defendant directly contributes to
26
     the content posted on Website 2 by, inter alia, directly employing reporters, authors, and editors,
27
     as its agents, including but not limited to Carlos Mahecha in which Website 2 lists him as a
28

                                                     4
            Case 1:21-cv-02362-DLB Document 1 Filed 09/16/21 Page 5 of 7



 1
     Journalist. (collectively “Employees”).
 2
            34.     Upon information and belief, at all material times the Employees were acting
 3
     within the course and scope of their employment when they posted the Infringements.
 4
            35.     Upon information and belief, at all material times the Employees were acting
 5
     within the course and scope of their agency when they posted the Infringements.
 6
            36.     Upon information and belief, the Photographs were willfully and volitionally
 7
     posted to the Websites by Defendant.
 8
            37.     Upon information and belief, the Infringements were not posted at the direction
 9
     of a “user” as that term is defined in 17 U.S.C. §512(c).
10
            38.     Upon information and belief, Defendant engaged in the Infringements
11
     knowingly and in violation of applicable United States Copyright Laws.
12
            39.     Upon information and belief, Defendant had complete control over and actively
13
     reviewed and monitored the content posted on the Websites.
14
            40.     Upon information and belief, Defendant has the legal right and ability to control
15
     and limit the infringing activities on its Websites and exercised and/or had the right and ability
16
     to exercise such right.
17
            41.     Upon information and belief, Defendant monitors the content on its Websites.
18
            42.     Upon information and belief, Defendant has received a financial benefit directly
19
     attributable to the Infringements.
20
            43.     On information and belief, the Infringements increased traffic to the Websites
21
     and, in turn, caused Defendant to realize an increase in its advertising revenues.
22
            44.     On information and belief, a large number of people have viewed the unlawful
23
     copies of the Photograph on the Websites.
24
            45.     On information and belief, Defendant at all times had the ability to stop the
25
     reproduction and display of Plaintiff's copyrighted material.
26
            46.     Defendant's use of the Photograph, if widespread, would harm Plaintiff's
27
     potential market for the Photograph.
28

                                                     5
            Case 1:21-cv-02362-DLB Document 1 Filed 09/16/21 Page 6 of 7



 1
            47.      As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
 2
                                            FIRST COUNT
 3                       (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
 4          48.      Plaintiff repeats and incorporates by reference the allegations contained in the
 5   preceding paragraphs, as though set forth in full herein.
 6          49.      The Photograph is an original, creative work in which Plaintiff owns valid
 7   copyright properly registered with the United States Copyright Office.
 8          50.      Plaintiff has not licensed Defendant the right to use the Photograph in any
 9   manner, nor has Plaintiff assigned any of its exclusive rights in the Copyrights to Defendant.
10          51.      Without permission or authorization from Plaintiff and in willful violation of
11   Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,
12   reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff
13   thereby violating one of Plaintiff's exclusive rights in its copyrights.
14          52.      Defendant's reproduction of the Photograph and display of the Photograph on
15   the Websites constitutes willful copyright infringement. Feist Publications, Inc. v. Rural
16   Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
17          53.      As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
18   entitled to an award of actual damages and disgorgement of all of Defendant's profits
19   attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,
20   in the alternative, at Plaintiff's election, an award for statutory damages against Defendant in
21   an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).
22          54.      As a result of the Defendant's violations of Title 17 of the U.S. Code, the court
23   in its discretion may allow the recovery of full costs as well as reasonable attorney's fees and
24   costs pursuant to 17 U.S.C. § 505 from Defendant.
25          55.      As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
26   entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17
27   U.S.C. § 502.
28

                                                      6
             Case 1:21-cv-02362-DLB Document 1 Filed 09/16/21 Page 7 of 7



 1
                                             JURY DEMAND
 2
             56.     Plaintiff hereby demands a trial of this action by jury.
 3
                                         PRAYER FOR RELIEF
 4
             WHEREFORE Plaintiff respectfully requests judgment as follows:
 5
             That the Court enters a judgment finding that Defendant has infringed on Plaintiff's
 6
     rights to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and monetary
 7
     relief as follows:
 8
                     a.     finding that Defendant infringed upon Plaintiff's copyright interest in the
 9
                            Photograph by copying and displaying without a license or consent;
10
                     b.     for an award of actual damages and disgorgement of all of Defendant's
11
                            profits attributable to the infringements as provided by 17 U.S.C. § 504
12
                            in an amount to be proven or, in the alternative, at Plaintiff's election, an
13
                            award for statutory damages against Defendant in an amount up to
14
                            $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),
15
                            whichever is larger;
16
                     c.     for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
17
                            any infringing use of any of Plaintiff's works;
18
                     d.     for costs of litigation and reasonable attorney's fees against Defendant
19
                            pursuant to 17 U.S.C. § 505;
20
                     e.     for pre judgment interest as permitted by law; and
21
                     f.     for any other relief the Court deems just and proper.
22
     DATED: September 16, 2021                      SANDERS LAW GROUP
23

24                                                  By:     /s/ Craig B. Sanders
                                                    Craig B. Sanders, Esq.
25                                                  100 Garden City Plaza, Suite 500
                                                    Garden City, NY 11530
26                                                  Tel: (516) 203-7600
                                                    Email: csanders@sanderslaw.group
27
                                                    Attorneys for Plaintiff
28

                                                      7
